          Case 1:19-cr-00626-PAE Document 15
                                          16 Filed 06/04/20
                                                   06/05/20 Page 1 of 2




                       TELESFORO DEL VALLE, JR.
                                ATTORNEY AT LAW
                                445 Park Avenue
                            New York, New York 10022
                                     tdvesq@aol.com

 (212) 481-4853                                                           Fax (212) 481-4853
                                      June 4, 2020

The Honorable Paul A. Engelmayer
United States District Judge
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

                                        Re: USA v. Agustin Marmolejos
                                            19 Cr. 626 (PAE)
Dear Judge Engelmayer:

      Yesterday afternoon I was retained as the attorney for the defendant, Mr. Agustin
Marmolejos in the above captioned matter. Mr. Agustin Marmolejos is scheduled to be
sentenced, by Your Honor, this Monday, June 8, 2020 at 10 A.M.

       Mr. Agustin Marmolejos is presently incarcerated in the MDC in Brooklyn. Due to
the present restrictions, and cancellation of attorney visits to the Metropolitan Detention
Center in Brooklyn, New York, I have only been able to speak with Mr. Marmolejos on
one occasion by telephone, and have yet to meet him in person. I have requested and
obtained from Mr. Marmolejos’ prior Defense counsel her file for this Defendant. I have
also noticed that there has been no sentencing submission made on behalf of the
Defendant.

       I respectfully request an adjournment of this Monday’s sentencing hearing on this
matter for a period of 45 days, to a date convenient to this Court. This will enable me to
prepare a Sentencing Memorandum and other submissions on behalf of Mr. Agustin
Marmolejos, as well as, by then, possibly afford me an opportunity to meet the defendant
in person and properly prepare him for his hearing.

      The Government, by way of A.U.S.A. Benjamin W. Schrier, has no objection and
consents to this request.

       Thank you for your consideration to this matter.

                                         Respectfully submitted,
                                              /S/
        Case 1:19-cr-00626-PAE Document 15
                                        16 Filed 06/04/20
                                                 06/05/20 Page 2 of 2



                                       Telesforo Del Valle Jr., Esq.
                                       Attorney for Agustin Marmolejos
                                       Defendant

Cc: A.U.S.A. Benjamin Woodside Schrier, Esq.



           GRANTED. Sentencing is adjourned to July 16, 2020 at 10:00 a.m.
           The parties shall serve their sentencing submissions in accordance
           with this Court's Individual Rules & Practices in Criminal Cases. The
           Clerk of Court is requested to terminate the motion at Dkt. No. 15.

                                             6/5/2020

                        SO ORDERED.

                                           
                                    __________________________________
                                          PAUL A. ENGELMAYER
                                          United States District Judge
